Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to an injection molding system, classified in CPC B29C 45/2703.
II.	Claims 14-15, drawn to an injection molding process, classified in CPC B22D 17/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the product as claimed can be used in a materially different process of using that product such as one feeding a molten polymer through a channel.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:

 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
During a telephone conversation with Paul Kempf on 2/15/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-13.  Claims 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Kempf on 2/21/22.
	Application is changed as follows:

Change last line of claim 1 from “slider to move into the injection position." to
– slider to move into the injection position, and
wherein the pressure system comprising a plurality of pressure rods movable between a holding position and a release position, wherein the pressure rods in the holding position engage an outer edge of the slider and hold the slider in the 

Change claim 5, line 1 from “The injection molding system according to claim 3" to – The injection molding system according to claim 1 –

Change claim 6, line 1 from “The injection molding system according to claim 3" to – The injection molding system according to claim 1 –



Cancel claims 3 and 14-15.

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Vinet Micro Tech Inc (WO 2018/119509, already of record) and Waniuk et al (US 2014/360695, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the pressure system comprising a plurality of pressure rods movable between a holding position and a release position, wherein the pressure rods in the holding position engage an outer edge of the slider and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743